                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

MARCUS HUBBARD and
NATHANIEL EVANS,

       Plaintiffs,

v.                                                                      Civ. No. 21-86 SMV/GJF

CONTINENTAL INTERMODAL
GROUP – TRUCKING, LLC,

       Defendant.

             ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
           MOTION TO TRANSFER CASE TO JUDGE MARTHA VÁZQUEZ

       THIS MATTER is before the Court on Defendant Continental Intermodal Group –

Trucking LLC’s Motion to Transfer Case to Judge Martha Vázquez as Presiding Judge and

Supporting Memorandum of Law. ECF 6. The Motion does not indicate whether it is opposed or

whether Defendant sought Plaintiffs’ position before filing. The Local Rules, however, require

that a “[m]ovant must determine whether a motion is opposed, and a motion that omits recitation

of a good-faith request for concurrence may be summarily denied.” D.N.M.LR-Civ. 7.1.(a); see

also D.N.M.LR-Civ.7.2 (noting that”[a]n unopposed motion must be accompanied by a proposed

order approved by each party”). As Defendant’s Motion does not include a “recitation of a good-

faith request for [Plaintiffs’] concurrence,” the Court will summarily deny this Motion.

       IT IS THEREFORE ORDERED that Defendant’s Motion is DENIED WITHOUT

PREJUDICE.



                                             ____________ _____________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE
